DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 9-10 of U.S. Patent No. 10543371 (US Application No. 15199029). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example: 
17372683
Pat No. 10543371
11. A computing device, comprising: a receiver configured to receive an environmental signal from a secondary computing device; and at least one processor configured to: determine whether the environmental signal meets a threshold criteria, and when the environmental signal satisfies the threshold criteria, initiate delivery of a stimulus signal to a recipient of a medical device.  


9. A system comprising: an accessory device comprising: a receiver for receiving a first stimulus signal from a detection device; and a stimulator for delivering a tactile stimulus to a skin surface of a recipient based at least in part on the first stimulus signal; and an auditory prosthesis comprising: a receiver for receiving a second stimulus signal from the detection device; a stimulator for delivering an auditory stimulus to an internal ear of the recipient; and a transmitter for sending a status signal to the detection device.

10. The system of claim 9, wherein the accessory device further comprises: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: receiving an environmental signal; determining whether the environmental signal meets a threshold criteria; detecting a prosthesis status signal of the auditory prosthesis; and sending a stimulus signal based at least in part on the threshold determination operation, wherein the stimulus signal is sent to one or both of the auditory prosthesis and the accessory device based at least in part on the prosthesis status signal.



Claim(s) 1-2, 4-6, 8, 18-20  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 7, 9-13 of U.S. Patent No. 11090495 (US Application No. 16737392. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example: 
17372683
11090495
1. A method comprising: receiving an environmental signal associated with an environment of a recipient of an auditory prosthesis; determining, with an application of at least one of a smartphone, tablet, or personal computer, whether the environmental signal meets a threshold criteria; and responsive to the environmental signal satisfying the threshold criteria, sending a stimulus signal to the recipient of the auditory prosthesis.  

1. A method comprising: receiving an environmental audio signal while a recipient of an auditory prosthesis is unable to receive auditory signals from the auditory prosthesis; determining, with an application of a smartphone, tablet, or personal computer, whether the environmental audio signal meets a threshold criteria; and responsive to the environmental audio signal satisfying the threshold criteria, sending a stimulus signal to the recipient of the auditory prosthesis.



Allowable Subject Matter
Claim(s) 3, 7, 9-10, 12-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 27, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653